UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Institutional Reserves Funds The Funds The Funds 3 DISCUSSION OF FUND PERFORMANCE (continued) 4 TheFunds 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Institutional Hamilton Agency Premier Classic Shares Shares Shares Shares Shares Dreyfus Institutional Reserves Money Fund Expenses paid per $1,000 † $ .69 $ .94 $ .99 $ .99 $ .99 Ending value (after expenses) $ 1,000.30 $ 1,000.10 $ 1,000.00 $ 1,000.00 $ 1,000.00 Annualized expense ratio (%) .14 .19 .20 .20 .20 Dreyfus Institutional Reserves Treasury Fund Expenses paid per $1,000 † $ .50 $ .50 $ .50 $ .50 $ .50 Ending value (after expenses) $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 $ 1,000.00 Annualized expense ratio (%) .10 .10 .10 .10 .10 Dreyfus Institutional Reserves Treasury Prime Fund Expenses paid per $1,000 † $ .35 $ .35 — $ .35 — Ending value (after expenses) $ 1,000.00 $ 1,000.00 — $ 1,000.00 — Annualized expense ratio (%) .07 .07 — .07 — † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Institutional Hamilton Agency Premier Classic Shares Shares Shares Shares Shares Dreyfus Institutional Reserves Money Fund Expenses paid per $1,000 † $ .70 $ .95 $ 1.00 $ 1.00 $ 1.00 Ending value (after expenses) $ 1,024.10 $ 1,023.85 $ 1,023.80 $ 1,023.80 $ 1,023.80 Annualized expense ratio (%) .14 .19 .20 .20 .20 Dreyfus Institutional Reserves Treasury Fund Expenses paid per $1,000 † $ .50 $ .50 $ .50 $ .50 $ .50 Ending value (after expenses) $ 1,024.30 $ 1,024.30 $ 1,024.30 $ 1,024.30 $ 1,024.30 Annualized expense ratio (%) .10 .10 .10 .10 .10 Dreyfus Institutional Reserves Treasury Prime Fund Expenses paid per $1,000 † $ .35 $ .35 — $ .35 — Ending value (after expenses) $ 1,024.45 $ 1,024.45 — $ 1,024.45 — Annualized expense ratio (%) .07 .07 — .07 — † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Funds 7 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Principal Dreyfus Institutional Reserves Money Fund Amount ($) Value ($) Negotiable Bank Certificates of Deposit—26.7% Bank of Montreal (Yankee) 0.33%, 8/15/13 50,000,000 a 50,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.23%, 8/8/13 50,000,000 50,000,000 Credit Suisse New York (Yankee) 0.24%, 7/1/13 55,000,000 a 55,000,000 JPMorgan Chase & Co. 0.20%, 7/26/13 25,000,000 b 25,000,000 JPMorgan Chase Bank, N.A. 0.20%, 7/1/13 50,000,000 50,000,000 Mizuho Corporate Bank (Yankee) 0.22%, 9/12/13 100,000,000 100,000,000 Nordea Bank Finland (Yankee) 0.24%, 8/1/13 100,000,000 100,000,000 Norinchukin Bank (Yankee) 0.24%, 7/25/13—8/2/13 100,000,000 100,000,000 Rabobank Nederland (Yankee) 0.27%, 7/16/13 100,000,000 100,000,000 Royal Bank of Canada (Yankee) 0.29%, 7/1/13 50,000,000 a 50,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.23%, 7/23/13 100,000,000 b 100,000,000 Toronto Dominion Bank (Yankee) 0.22%, 7/22/13 20,250,000 20,251,002 Total Negotiable Bank Certificates of Deposit (cost $800,251,002) Commercial Paper—28.3% ASB Finance Ltd. 0.32%, 9/12/13 25,000,000 a,b 25,000,000 Bank of Nova Scotia 0.01%, 7/1/13 125,000,000 125,000,000 Barclays U.S. Funding 0.20%, 8/2/13 100,000,000 99,982,222 BNP Paribas Finance Inc. 0.15%, 7/29/13 50,000,000 49,994,167 Commonwealth Bank of Australia 0.28%—0.32%, 9/3/13—9/9/13 100,000,000 a,b 100,000,000 Credit Suisse New York 0.29%, 11/1/13 50,000,000 49,950,458 National Australia Bank 0.28%, 8/9/13 100,000,000 a 100,000,000 8 Principal Dreyfus Institutional Reserves Money Fund (continued) Amount ($) Value ($) Commercial Paper (continued) NRW Bank 0.17%, 7/17/13 100,000,000 b 99,992,667 Skandinaviska Enskilda Banken 0.20%, 9/4/13—9/5/13 125,000,000 b 124,954,722 UBS Finance (Delaware) Inc. 0.21%, 8/16/13 50,000,000 49,986,583 Westpac Banking Corp. 0.30%, 7/1/13 25,000,000 a,b 25,000,000 Total Commercial Paper (cost $849,860,819) Asset-Backed Commercial Paper—11.2% Collateralized Commercial Paper Program Co., LLC 0.25%—0.30%, 8/19/13—11/4/13 60,000,000 59,972,486 FCAR Owner Trust, Ser. II 0.20%, 9/9/13 100,000,000 99,961,111 Northern Pines Funding LLC 0.24%, 7/30/13 125,000,000 b 124,975,833 Regency Markets No. 1 LLC 0.17%, 7/22/13 50,000,000 b 49,995,042 Total Asset-Backed Commercial Paper (cost $334,904,472) Time Deposits—18.2% Bank of America N.A. (Grand Cayman) 0.01%, 7/1/13 45,000,000 45,000,000 DnB Bank (Grand Cayman) 0.03%, 7/1/13 125,000,000 125,000,000 DZ Bank AG (Grand Cayman) 0.03%, 7/1/13 125,000,000 125,000,000 Lloyds TSB Bank (London) 0.08%, 7/1/13 125,000,000 125,000,000 Natixis New York (Grand Cayman) 0.10%, 7/1/13 125,000,000 125,000,000 Total Time Deposits (cost $545,000,000) U.S. Treasury Notes—6.4% 0.13%—0.14%, 9/30/13 (cost $190,669,573) 190,000,000 The Funds 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Dreyfus Institutional Reserves Money Fund (continued) Amount ($) Value ($) Repurchase Agreements—9.2% ABN AMRO Bank N.V. 0.12%, dated 6/28/13, due 7/1/13 in the amount of $125,001,250 (fully collateralized by $129,022,700 U.S. Treasury Notes, 0.25%-0.75%, due 4/15/16-3/31/18, value $127,500,023) 125,000,000 125,000,000 HSBC USA Inc. 0.10%, dated 6/28/13, due 7/1/13 in the amount of $150,001,250 (fully collateralized by $53,221,600 U.S. Treasury Bonds, 3.13%-6%, due 2/15/26-11/15/41, value $61,079,414 and $85,411,000 U.S. Treasury Notes, 0.50%-4.75%, due 8/15/14-9/30/18, value $91,925,510) 150,000,000 150,000,000 Total Repurchase Agreements (cost $275,000,000) Total Investments (cost $2,995,685,866) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2013, these securities amounted to $674,918,264 or 22.5% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 73.2 Asset-Backed/Single Seller 3.3 Repurchase Agreements 9.2 Asset-Backed/Multi-Seller Programs 1.7 U.S. Government 6.4 Asset-Backed/Banking 6.2 † Based on net assets. See notes to financial statements. 10 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Annualized Yield on Date of Principal Dreyfus Institutional Reserves Treasury Fund Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—25.4% 7/11/13 0.06 100,000,000 99,998,333 7/25/13 0.05 150,000,000 149,995,000 8/1/13 0.05 25,000,000 24,998,924 8/29/13 0.13 100,000,000 99,978,694 Total U.S. Treasury Bills (cost $374,970,951) U.S. Treasury Notes—27.1% 7/15/13 0.12 100,000,000 100,034,044 9/15/13 0.12 50,000,000 50,065,448 9/30/13 0.06 50,000,000 50,007,448 9/30/13 0.07 100,000,000 100,760,040 10/15/13 0.07 50,000,000 50,062,076 2/28/14 0.11 50,000,000 50,043,463 Total U.S. Treasury Notes (cost $400,972,519) Repurchase Agreements—47.4% ABN AMRO Bank N.V. dated 6/28/13, due 7/1/13 in the amount of $200,002,000 (fully collateralized by $207,270,800 U.S. Treasury Notes, 0.25%-0.75%, due 4/15/16-10/31/17, value $204,000,065) 0.12 200,000,000 200,000,000 Barclays Capital, Inc. dated 6/28/13, due 7/1/13 in the amount of $51,000,425 (fully collateralized by $28,937,338 U.S. Treasury Notes, 0.25%-2.50%, due 3/31/15-8/31/17, value $29,516,085 and $22,062,664 U.S. Treasury Strips, due 2/15/22-2/15/24, value $22,503,917) 0.10 51,000,000 51,000,000 BNP Paribas dated 6/28/13, due 7/1/13 in the amount of $110,000,917 (fully collateralized by $110,881,000 U.S. Treasury Notes, 0.25%-4.13%, due 2/28/15-5/15/15, value $112,200,105) 0.10 110,000,000 110,000,000 Citibank, NA dated 6/28/13, due 7/1/13 in the amount of $110,000,733 (fully collateralized by $110,805,800 U.S. Treasury Notes, 0.25%-2.75%, due 10/31/13-1/31/20, value $112,200,024) 0.08 110,000,000 110,000,000 The Funds 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Dreyfus Institutional Reserves Treasury Fund (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Goldman, Sachs & Co. dated 6/28/13, due 7/1/13 in the amount of $50,000,167 (fully collateralized by $50,329,900 U.S. Treasury Notes, 2.75%, due 10/31/13, value $51,000,041) 0.04 50,000,000 50,000,000 Morgan Stanley dated 6/28/13, due 7/1/13 in the amount of $180,001,800 (fully collateralized by $143,467,100 U.S. Treasury Bills, due 2/6/14, value $143,382,455 and $39,926,100 U.S. Treasury Notes, 0.25%-3.63%, due 3/31/15-2/15/21, value $40,217,642) 0.12 180,000,000 180,000,000 Total Repurchase Agreements (cost $701,000,000) Total Investments (cost $1,476,943,470) % Cash and Receivables (Net) .1 % Net Assets % Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 47.4 U.S. Treasury Bills 25.4 U.S. Treasury Notes 27.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Annualized Yield on Date of Principal Dreyfus Institutional Reserves Treasury Prime Fund Purchase (%) Amount ($) Value ($) U.S. Treasury Bills—66.2% 7/5/13 0.03 2,000,000 1,999,993 7/11/13 0.03 8,000,000 7,999,928 7/18/13 0.03 51,000,000 50,999,303 7/25/13 0.03 125,000,000 124,997,916 8/1/13 0.07 48,000,000 47,997,003 8/8/13 0.05 81,000,000 80,996,068 8/15/13 0.03 63,000,000 62,998,031 8/22/13 0.06 28,000,000 27,997,696 9/12/13 0.11 24,000,000 23,994,647 9/19/13 0.11 31,000,000 30,992,767 9/26/13 0.09 20,000,000 19,995,892 Total U.S. Treasury Bills (cost $480,969,244) U.S. Treasury Notes—34.3% 7/31/13 0.05 18,000,000 18,004,843 8/15/13 0.07 44,000,000 44,037,159 8/15/13 0.05 141,000,000 141,735,341 8/31/13 0.05 45,000,000 45,005,534 Total U.S. Treasury Notes (cost $248,782,877) Total Investments (cost $729,752,121) % Liabilities, Less Cash and Receivables %) ) Net Assets % Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Treasury Bills 66.2 U.S. Treasury Notes 34.3 † Based on net assets. See notes to financial statements. The Funds 13 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Dreyfus Dreyfus Dreyfus Institutional Institutional Institutional Reserves Reserves Reserves Treasury Treasury Prime Money Fund Fund Fund Assets ($): Investments in securities at value—Note 1(a,b) † 2,995,685,866 a 1,476,943,470 a 729,752,121 Cash 568,722 316,281 — Interest receivable 1,300,975 1,472,199 2,422,170 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 388,646 58,702 21,282 Payable for shares of Beneficial Interest redeemed — 1 15,846 Payable for investment securities purchased — — 6,003,444 Accrued expenses — — 128,325 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,997,273,163 1,479,014,673 726,009,111 Accumulated net realized gain (loss) on investments (106,246 ) (341,426 ) (3,717 ) Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) 1,066,864,964 106,636,466 367,980,104 Shares Outstanding 1,066,184,659 106,610,486 367,985,067 Net Asset Value Per Share ($) Hamilton Shares Net Assets ($) 1,357,314,636 136,564,093 5,305,188 Shares Outstanding 1,356,524,589 136,525,810 5,305,215 Net Asset Value Per Share ($) Agency Shares Net Assets ($) 13,757,046 2,730,957 — Shares Outstanding 13,750,008 2,730,287 — Net Asset Value Per Share ($) — Premier Shares Net Assets ($) 385,750,142 1,008,369,445 352,720,102 Shares Outstanding 385,539,725 1,008,187,422 352,718,829 Net Asset Value Per Share ($) Classic Shares Net Assets ($) 173,480,129 224,372,286 — Shares Outstanding 173,375,465 224,317,851 — Net Asset Value Per Share ($) — † Investments at cost ($) 2,995,685,866 1,476,943,470 729,752,121 a Amount includes repurchase agreements of $275,000,000 for Dreyfus Institutional Reserves Money Fund and $701,000,000 for Dreyfus Institutional Reserves Treasury Fund. See Note 1(b). See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Dreyfus Dreyfus Dreyfus Institutional Institutional Institutional Reserves Reserves Reserves Treasury Treasury Prime Money Fund Fund Fund Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 2,090,466 863,149 537,723 Service Plan fees—Note 2(b) 1,516,951 1,771,275 481,317 Trustees' fees—Note 2(a,c) 50,122 19,650 11,633 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (1,006,099 ) (2,021,087 ) (789,227 ) Less—Trustees' fees reimbursed by the Manager—Note 2(a) (50,122 ) (19,650 ) (11,633 ) Net Expenses Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Funds 15 STATEMENTS OF CHANGES IN ASSETS Dreyfus Institutional Reserves Money Fund Six Months Ended Year Ended June 30, 2013 December 31, (Unaudited) Operations ($): Investment income—net 376,521 2,179,312 Net realized gain (loss) on investments 15,846 (107,615 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (269,822 ) (1,057,983 ) Hamilton Shares (106,597 ) (1,120,946 ) Agency Shares (3 ) (185 ) Premier Shares (75 ) (155 ) Classic Shares (24 ) (43 ) Total Dividends ) ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 2,166,987,822 4,533,901,564 Hamilton Shares 3,016,652,457 7,758,824,280 Agency Shares 17,476,626 60,314,069 Premier Shares 860,716,230 1,579,195,945 Classic Shares 547,322,175 1,328,501,207 Dividends reinvested: Institutional Shares 1,061 7,142 Hamilton Shares 731 27,752 Premier Shares 2 5 Classic Shares 24 43 Cost of shares redeemed: Institutional Shares (1,860,921,741 ) (4,541,056,594 ) Hamilton Shares (3,129,025,768 ) (8,112,419,850 ) Agency Shares (26,010,007 ) (59,811,692 ) Premier Shares (812,755,793 ) (1,657,664,748 ) Classic Shares (543,702,320 ) (1,336,030,495 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) In Net Assets ) Net Assets ($): Beginning of Period 2,760,409,572 3,206,728,559 End of Period See notes to financial statements. 16 Dreyfus Institutional Dreyfus Institutional Reserves Treasury Fund Reserves Treasury Prime Fund Six Months Ended Year Ended Six Months Ended Year Ended June 30, 2013 December 31, June 30, 2013 December 31, (Unaudited) (Unaudited) a Operations ($): Investment income—net 488 24,044 121 269 Net realized gain (loss) on investments 12,629 27,750 1,355 3,581 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Institutional Shares (296 ) (23,348 ) (58 ) (147 ) Hamilton Shares (25 ) (348 ) (3 ) (23 ) Agency Shares — b — — — Premier Shares (133 ) (293 ) (60 ) (99 ) Classic Shares (34 ) (55 ) — — Total Dividends ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 227,795,830 743,562,547 419,289,517 1,274,031,211 Hamilton Shares 433,802,398 538,876,412 231,778,316 430,655,103 Agency Shares 2,783,646 7,601,847 — — Premier Shares 1,977,833,211 2,612,184,706 481,021,106 1,199,246,774 Classic Shares 288,685,852 726,318,862 — — Dividends reinvested: Institutional Shares — b 27 14 12 Hamilton Shares 5 80 — — Premier Shares 2 5 — — Classic Shares 34 51 — — Cost of shares redeemed: Institutional Shares (233,770,728 ) (756,425,994 ) (324,646,889 ) (1,580,678,044 ) Hamilton Shares (426,746,389 ) (691,086,646 ) (269,915,667 ) (411,846,169 ) Agency Shares (3,519,368 ) (7,598,965 ) — (6,250 ) Premier Shares (1,788,993,672 ) (2,817,198,727 ) (460,823,682 ) (1,110,853,469 ) Classic Shares (229,263,069 ) (765,025,632 ) — — Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) In Net Assets ) ) Net Assets ($): Beginning of Period 1,230,052,866 1,638,816,543 649,301,324 848,748,575 End of Period a Effective as of the close of business on November 13, 2012,Agency Shares of Dreyfus Institutional Reserves Treasury Prime fund were terminated. b Amount represents less than $1. See notes to financial statements. The Funds 17 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the Dreyfus Institutional Reserves Money Fund, Dreyfus Institutional Reserves Treasury Fund and Dreyfus Institutional Reserves Treasury Prime Funds (the funds) Institutional, Hamilton, Agency, Premier and Classic shares represent the financial highlights of the funds predecessor, BNY Hamilton Funds, before the funds commenced operation as of the close of business on September 12, 2008, and represent the performance of the funds Institutional, Hamilton, Agency, Premier and Classic Shares threafter.Total return shows how much an investment in the funds Institutional, Hamilton,Agency, Premier and Classic Shares would have increased (or decreased) during each period, assuming all dividends and distributions were reinvested. a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. 18 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. The Funds 19 FINANCIAL HIGHLIGHTS (continued) a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS (Unaudited) The Funds 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) 22 As of and during the period ended June 30, 2013, the funds At June 30, 2013, the cost of investments for federal did not have any liabilities for any uncertain tax positions. income tax purposes for each fund was substantially the Each fund recognizes interest and penalties, if any, related to same as the cost for financial reporting purposes (see the uncertain tax positions as income tax expense in the Statements of Investments). Statements of Operations. During the period, the funds did NOTE 2—Management Fee and Other Transactions not incur any interest or penalties. With Affiliates: Each tax year in the three-year period ended December 31, (a) Pursuant to a management agreement with the Manager, 2012 remains subject to examination by the Internal the management fee for Dreyfus Institutional Reserves Revenue Service and state taxing authorities. Money Fund, Dreyfus Institutional Reserves Treasury Fund Under the Regulated Investment Company Modernization and Dreyfus Institutional Reserves Treasury Prime Fund is Act of 2010 (the “2010 Act”), each fund is permitted to carry computed at the annual rates of .14%, .14% and .16%, respec-forward capital losses incurred in taxable years beginning after tively, of the value of each fund’s average daily net assets and December 22, 2010 (“post-enactment losses”) for an unlimited is payable monthly. Pursuant to each funds management period. Furthermore, post-enactment capital loss carryovers agreement, the Manager has agreed to reduce its manage-retain their character as either short-term or long-term capital ment fee in an amount equal to the Trustees’ fees and losses rather than short-term as they were under previous expenses of independent counsel of each fund. During the statute. The 2010 Act requires post-enactment losses to be period ended June 30, 2013, fees reimbursed by the Manager utilized before the utilization of losses incurred in taxable years amounted to $50,122 for Dreyfus Institutional Reserves prior to the effective date of the 2010 Act (“pre-enactment Money Fund, $19,650 for Dreyfus Institutional Reserves losses”). As a result of this ordering rule, pre-enactment losses Treasury Fund and $11,633 fore Dreyfus Institutional may be more likely to expire unused. Reserves Treasury Prime Fund. Table 1 summarizes each fund’s unused capital loss carryover As to each fund, unless the Manager gives a fund’s investors 90 available for federal income tax purposes to be applied against days notice to the contrary, the Manager, and not the fund, future net realized capital gains, if any, realized subsequent to will be liable for fund expenses (exclusive of taxes, brokerage December 31, 2012. fees and extraordinary expenses) other than the following expenses, which will be borne by the fund: the management The tax character of distributions paid to shareholders for each fee, and with respect to the funds’ Hamilton shares, Agency fund during the fiscal year ended December 31, 2012 was all shares, Premier shares and Classic shares, Service Plan expenses. ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. Table 1—Capital Loss Carryover Post-Enactment Short-Term † Losses ($) †† Total Dreyfus Institutional Reserves Money Fund — — 14,477 — — — 107,615 Dreyfus Institutional Reserves Treasury Fund 27,071 214,708 112,276 — Dreyfus Institutional Reserves Treasury Prime Fund — — — 5,056 — 16 — † If not applied, the carryovers expire in the above fiscal years. †† Post-enactment short-term capital losses which can be carried forward for an unlimited period. The Funds 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Table 2—Expense Reductions Institutional Hamilton Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Institutional Reserves Money Fund — 33,680 7,248 498,996 466,175 Dreyfus Institutional Reserves Treasury Fund 23,052 68,213 3,062 1,271,938 654,822 Dreyfus Institutional Reserves Treasury Prime Fund 149,169 11,483 — 628,575 — Table 3—12b-1 Service Plan Fees Hamilton Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Institutional Reserves MoneyFund 358,384 12,367 623,318 522,882 Dreyfus Institutional Reserves Treasury Fund 36,681 2,408 1,123,950 608,236 Dreyfus Institutional Reserves Treasury Prime Fund 3,593 — 477,724 — Table 4—Due to The Dreyfus Corporation and Affiliates Management Service Plan Less Expense Fees ($) Fees ($) Reimbursement ($) Dreyfus Institutional Reserves Money Fund 342,309 237,493 (191,156 ) Dreyfus Institutional Reserves Treasury Fund 127,335 292,683 (361,316 ) Dreyfus Institutional Reserves Treasury Prime Fund 87,987 79,950 (146,655 ) 24 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Reserves Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 By: /s/ James Windels James Windels, Treasurer Date: August 20, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
